Atlanta Gas Light Chattanooga Gas Elizabethtown Gas Elkton Gas Florida City Gas Virginia Natural Gas AGL Networks Sequent Energy Management Ten Peachtree Place Atlanta, GA 30309 404 584 4000phone www.aglresources.com News Release AGL Resources Expects Second-Quarter 2008 Earnings Results to Be Lower Than the Prior-Year Quarter; Full-Year Earnings Guidance Remains the Same Rising Natural Gas Prices Result in Reported Losses on Hedges Used by Wholesale Services to Lock in Margins; Earnings Will Be Realized When
